Citation Nr: 0917962	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-39 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a right rotator 
cuff disorder.

7.  Entitlement to service connection for a brain cyst.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for a right knee 
disorder.

10.  Entitlement to service connection for a right foot and 
toe disorder.

11.  Entitlement to service connection for a right hip 
disorder.

12.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to April 1980 
and from March 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2007 and a June 2008 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO),  in St. Petersburg, Florida, which, in 
pertinent part, denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In her Appeals To Board Of Veterans' Appeals (VA Forms 9) 
received in September 2008 and November 2008, the Veteran 
indicated that she wished to be scheduled for a hearing 
before a Veterans Law Judge of the Board at the RO.  In a 
form received in November 2008, the Veteran clarified that 
she wished to be scheduled for a video conference hearing 
before a Veterans Law Judge of the Board.  The requested 
hearing has not been scheduled.  Accordingly, in order to 
afford the Veteran due process, to include the opportunity to 
appear before a Veterans Law Judge for a personal hearing, 
this case must be remanded to the RO for an appropriate 
hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for 
a video conference hearing before a 
Veterans Law Judge of the Board, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




